t c no united_states tax_court jon w and kristi nelson et al petitioners v commissioner of internal revenue respondent docket nos filed date in two farming partnerships received federal crop insurance proceeds relating to sugar beet crops destroyed by excess moisture in held the partnerships and the partners thereof may not under sec_451 i r c defer until reporting as income the crop insurance proceeds received in jon j jensen for petitioners blaine holiday for respondent cases of the following petitioners are consolidated herewith steven p and jaime nelson docket no and wayne e and joann nelson docket no - - opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows petitioners jon w and kristi nelson steven p and jaime nelson wayne e and joann nelson deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether two farming partnerships and the partners thereof may under sec_451 defer reporting as income until federal crop insurance proceeds the partnerships received in relating to their destroyed sugar beet crops background the facts of these cases were submitted fully stipulated under rule and are so found at the time the petitions were filed petitioners resided in minnesota petitioners jon steven and wayne nelson are brothers and petitioners kristi jaime and joann nelson are their respective wives petitioners herein are partners in two related family partnerships that are engaged in the business of farming--namely wjs nelson ltd llp wjs-llp and wjs nelson partnership wjs- partnership jon steven and wayne are equal one-third partners in wjs- llp and jon steven wayne and their respective spouses are equal one-sixth partners in wjs-partnership wjs-llp raises only sugar beets while wjs-partnership raises sugar beets and other crops in the sugar beet crops of wjs-llp and of wjs- partnership were destroyed by excess moisture neither partnership harvested any sugar beets in and neither partnership received any proceeds in or in later years from the sale of sugar beets the partnerships planted in each partnership’ sec_2001 sugar beet crop however was insured against loss by federal crop insurance and in wjs- llp and wjs-partnership received dollar_figure and dollar_figure respectively a total of dollar_figure in federal crop insurance proceeds relating to their sugar beet crops destroyed in in wjs-partnership also planted and harvested other crops the books_and_records of wjs-llp and of wjs-partnership were maintained and their federal_income_tax returns were filed using the cash_method_of_accounting each year however for federal_income_tax purposes income from the harvest and sale of sugar beet crops was and is reported by wjs-llp and by wjs-partnership not on the basis of when the partnerships sell the crops receive the proceeds or realize the income therefrom but rather on the basis of the following formula percent of the income realized from the sale of the sugar beet crops is reported in the year of the harvest of the crops and the remaining percent is reported in the year following the harvest consistently on information tax returns forms u s return of partnership income submitted to respondent each year wjs-llp and wjs-partnership allocate among petitioners herein the income from the harvest and sale of sugar beet crops not on the basis of when the partnerships receive the proceeds or realize income from the sale of the sugar beet crops but rather on the basis of the above formula namely percent in the year of harvest and percent in the year following the harvest if wjs-llp’s and wjs-partnership’ sec_2001 sugar beet crops had not been destroyed and if the crops had been sold in for wjs-llp and wjs-partnership would have allocated to petitioners and reported to respondent a total of percent of the partnerships’ income relating thereto and for a total of percent of the partnerships’ income relating thereto the parties have stipulated that the above method and percentages used by wjs-llp and by wjs-partnership for allocating and reporting income relating to a particular year’s sugar beet crop between the year of the harvest percent and the year following the harvest percent regardless of the year in which the crops are sold and the proceeds and income are received are consistent with the partnerships’ above cash_method_of_accounting and with accounting and tax reporting practices within the sugar beet industry and are recognized and accepted generally by respondent see generally sec_451 sec_1 a income_tax regs revrul_74_145 1974_1_cb_113 each year for federal_income_tax purposes wjs-partnership and its individual partners reports income from the harvest and sale of its other farm crops not on the basis of when crops are sold and the proceeds are received but rather on the basis of similar formulas that defer a percentage of the sales proceeds and income until the following year under the various formulas used by wjs-partnership for reporting in the current_year and deferring until the following year a portion of crop proceeds and income wjs-partnership typically defers until the following year over percent of total income relating to all crops grown in the current_year specifically in and for wjs-llp and wjs-partnership did not treat as income and did not report to respondent on information returns forms any of the dollar_figure in federal crop insurance proceeds that were received in with regard to the sugar beet crops destroyed in rather with the partnership information tax returns of wjs-llp and of wjs-partnership forms elections under sec_451 were filed with respondent to defer reporting the entire dollar_figure in federal crop insurance proceeds received in until petitioners filed their respective individual joint federal_income_tax returns reporting thereon their respective amounts of wjs-llp and wjs-partnership income deductions and credits as reported by the partnerships ie not reporting any of the federal crop insurance proceeds received in on audit of petitioners’ respective individual joint federal_income_tax returns for respondent treated as income for all dollar_figure of the federal crop insurance proceeds wjs-llp and wjs-partnership received in charged each petitioner with additional income for his or her respective allocation thereof and determined the tax deficiencies and penalties at issue discussion generally a cash_method taxpayer reports income in the year of receipt sec_451 however under sec_451 an exception is provided for farmers if they normally report income from the sale of crops in a year following crop production under the sec_451 exception a cash_method farmer who normally reports income from the sale of his crops in the year following crop production may elect to defer treating as income crop insurance proceeds received in a year until a following year sec_451 provides as follows sec_451 general_rule for taxable_year of inclusion d special rule for crop insurance proceeds or disaster payments --in the case of insurance proceeds received as a result of destruction or damage to crops a taxpayer reporting on the cash_receipts_and_disbursements_method of accounting may elect to include such proceeds in income for the taxable_year following the taxable_year of destruction or damage if he establishes that under his practice income from such crops would have been reported in a following taxable_year an election under this subsection for any taxable_year shall be made at such time and in such manner as the secretary prescribes although the above statute does not expressly provide that under the farmer’s normal_tax reporting for crop income all or some particular percentage of a farmer’s crop income must be deferred to a following year in order to qualify for the sec_451 1-year deferral of crop insurance proceeds received the regulations under sec_451 do use the definite article and refer to the income from crops sec_1_451-6 income_tax regs provides in relevant part as follows sec_1_451-6 election to include crop insurance proceeds in gross_income in the taxable_year following the taxable_year of destruction or damage -- a in general -- for taxable years ending after date a taxpayer reporting gross_income on the cash_receipts_and_disbursements_method of accounting may elect to include insurance proceeds received as a result of the destruction of or damage to crops in gross_income for the taxable_year following the taxable_year of the destruction or damage if the taxpayer establishes that under the taxpayer’s normal business practice the income from those crops would have been included in gross_income for any taxable_year following the taxable_year of the destruction or damage emphasis added similarly with regard to the time and manner of making an election to defer crop insurance proceeds sec_1 b iii income_tax regs uses the definite article and refers to the income sec_1_451-6 income_tax regs provides in part as follows sec_1_451-6 election to include crop insurance proceeds in gross_income in the taxable_year following the taxable_year of destruction or damage -- b time and manner of making election --the election to include in gross_income insurance proceeds received as a result of destruction of or damage to the taxpayer’s crops in the taxable_year following the taxable_year of such destruction or damage shall be continued the stated legislative purpose for the deferral of crop insurance proceeds under sec_451 was to allow farmers in and for the year they incur crop damage and receive insurance proceeds to avoid having to pay federal_income_tax on years’ worth of income relating to their crops namely income deferred under their normal practice from the prior year into the current_year and also crop insurance proceeds received in the current continued made by means of a statement attached to the taxpayer’s return or an amended_return for the taxable_year of destruction or damage the statement shall include the name and address of the taxpayer or his duly authorized representative and shall set forth the following information i a declaration that the taxpayer is making an election under sec_451 and this section ii identification of the specific crop or crops destroyed or damaged iii a declaration that under the taxpayer’s normal business practice the income derived from the crops which were destroyed or damaged would have been included in his gross_income for a taxable_year following the taxable_year of such destruction or damage iv the cause of destruction or damage of crops and the date or dates on which such destruction or damage occurred v the total amount of payments received from insurance carriers itemized with respect to each specific crop and with respect to the date each payment was received vi the name s of the insurance carrier or carriers from whom payments were received emphasis added year the senate committee report explaining the policy underlying sec_451 makes it clear that congress’s intent was to provide a deferral of insurance proceeds in those situations where the farmers were not receiving and therefore under their cash_method_of_accounting were not reporting any income from current_year crops until the following year when the crops were sold s rept pincite 1969_3_cb_423 see also h conf rept pincite 1969_3_cb_644 the senate report provides the following explanation general reasons for change --the requirement of present law that crop insurance proceeds must be included in income for the year of receipt in the case of taxpayers using a cash_method_of_accounting results in a hardship where it is the normal practice of the farmer to sell his crop in the year following that in which it is raised in this case the farmer normally would include the proceeds from the sale of the prior year’s crop in income for the taxable_year and would include the proceeds from the sale of the current year’s crop in income for the following year when the crop is sold if however the current year’s crop is damaged or destroyed for instance by hail or windstorm and the farmer receives insurance proceeds to cover the loss he must include the insurance proceeds in income for the current_year thus two years income must be reported in the current_year as a result of an occurrence over which the farmer has no control s rept supra pincite c b pincite as stated under normal practice wjs-llp wjs-partnership and petitioners did not report the income from the current year’s sugar beet crops in the following year rather wjs-llp wjs-partnership and petitioners reported percent of the income relating to the current year’s sugar beet crops in the current_year and only percent thereof in the following year accordingly on the basis of the above-stated rationale for the sec_451 deferral of insurance proceeds it would make more sense for wjs-llp and wjs-partnership to be required to report the insurance proceeds they received in in the year in which most namely percent of the income from the crops would have been reported had the crops not been damaged ie in revrul_74_145 1974_1_cb_113 respondent concluded that the deferral of recognition of crop insurance proceeds under sec_451 was available to a farmer who under his normal method_of_accounting for crop income deferred to the following year not all but more than percent of his crop income a percentage which in the ruling respondent referred to as a substantial portion of the farmer’s annual crop income also the above revenue_ruling concluded consistently with sec_1_451-6 income_tax regs that a farmer who receives in the current_year crop insurance proceeds that would qualify for deferral under sec_451 relating to two or more damaged crops but who makes a sec_451 deferral election with respect to only a portion of the insurance proceeds received must defer and report in the following year all of the insurance proceeds attributable to the crops constituting a single trade_or_business for the farmer sec_1_451-6 income_tax regs the referenced regulations and the above ruling would appear to preclude prorating of the insurance proceeds which wjs-llp and sec_1_451-6 income_tax regs provides as follow election to include crop insurance proceeds in gross_income in the taxable_year following the taxable_year of destruction or damage -- in the case of a taxpayer who receives insurance proceeds as a result of the destruction of or damage to two or more specific crops if such proceeds may under sec_451 or this section be included in gross_income for the taxable_year following the taxable_year of such destruction or damage and if such taxpayer makes an election under sec_451 and this section with respect to any portion of such proceeds then such election will be deemed to cover all of such proceeds which are attributable to crops representing a single trade_or_business under sec_446 a separate election must be made with respect to insurance proceeds attributable to each crop which represents a separate trade_or_business under sec_446 we note that this regulation does not help petitioners particularly wjs-partnership which does harvest each year more than one crop and which does defer to the following year most of its total income from all its crops and petitioners do not rely on it because of the predicate in the regulation that it pertains only to crop insurance proceeds received that first are qualified for the sec_451 deferral because per our holding the crop insurance proceeds at issue do not qualify for that deferral the mandate of the regulation that all insurance proceeds received relating to a single trade_or_business of a taxpayer be deferred until the following year does not apply wjs-partnership received between the current_year percent and the following year percent respondent also takes the position relying on revrul_74_145 supra that a sec_451 deferral to of the dollar_figure crop insurance proceeds which wjs-llp and wjs- partnership received in is not available to petitioners because under normal business practice petitioners would not have deferred to more than percent of the income from the crops respondent acknowledges that revrul_74_145 supra has relaxed the rule_of sec_451 to make available the sec_451 deferral of crop insurance proceeds to a farmer who normally treats as income in the year following crop production less than all of the income from the sale of crops for a year but only where the farmer normally defers to the following year more than percent of the current year’s crop income petitioners point out that although revrul_74_145 supra uses the terms substantial portion and percent those terms are not found in sec_451 or in sec_1 a income_tax regs petitioners argue that the percent of sugar beet income they normally defer should be treated as substantial and should be sufficient to support the deferral to of all crop insurance proceeds received in we acknowledge that the word substantial appears in other contexts throughout the internal_revenue_code as well as throughout the regulations and often is used to refer to less than percent although the statutory and regulatory provisions are not free of ambiguity we agree with respondent’s position as explained the legislative_history of the deferral provision of sec_451 makes it clear that congress was concerned not about all mismatches between years of a farmer’s income and expenses rather congress was concerned about farmers whose crops were produced in one year but sold in and therefore generated income only in the following year the stipulated evidence does not tell us when wjs-llp and wjs-partnership sold their sugar beet crops--in the year of production or in the following year or over the course of both years the stipulated evidence does not explain to us the basis for the apparent accounting and tax_convention used in the sugar for example under sec_45d and iii relating to the qualified status of an active low-income_community business in connection with the new_markets_tax_credit substantial refers to percent of tangible business_assets and services in a low-income_community sec_1_45d-1 and c income_tax regs under sec_6662 substantial may refer to an understatement_of_tax of just percent of the tax required to be shown on a return beet industry to report in the current_year only percent and in the following year percent of sugar beet income the use in the related regulations of the definite article the to describe crop income that a farmer normally must defer to a year following crop production in order to qualify for the sec_451 deferral of related insurance proceeds is not consistent with the holding petitioners seek under which even a relatively small deferral percentage of normal crop income would result in eligibility under sec_451 for full deferral of percent of the related crop insurance proceeds for wjs-llp and wjs-partnership reported only percent of sugar beet crop income from and but for the sugar beet crop damage would have reported percent of the sugar beet crop income from both of these figures suggest that the crop insurance proceeds wjs-llp and wjs-partnership received in should be reported in to hold otherwise would further distort the income reported in and namely for only percent of crop income would be reported but for percent of the insurance proceeds received in and also percent of sugar beet crop income would be reported we conclude that on the facts before us wjs-llp and wjs- partnership and petitioners are required to report as taxable_income in all dollar_figure of the sugar beet crop insurance proceeds received in under sec_6662 a taxpayer may be liable for a 20-percent accuracy-related_penalty where a tax underpayment was related to negligence or to disregard of federal_income_tax rules or regulations however if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the taxpayer will not be liable for the accuracy-related_penalty sec_6664 sec_1_6664-4 income_tax regs in light of the difficult interpretation of sec_451 at issue herein we exercise our discretion not to sustain the sec_6662 penalties determined by respondent we believe petitioners acted with reasonable_cause and in good_faith in reporting in the crop insurance proceeds received in to reflect the foregoing decisions will be entered under rule
